DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulz (DE 102007040699 A1; “Schulz”).
Schulz discloses:
Regarding claim 1:
A method comprising: 
providing a connecting rod device (1) disposed inside of a cylinder (4) of an engine (¶ [0001], “engine”), the connecting rod device coupled to a piston head (9) and extending therefrom, the connecting rod device including a variable-length connecting rod (6) and a connecting rod magnet movably coupled to the variable-length connecting rod (¶ [0029], “[t]he connecting rod 6 consists entirely or partially of magnetorestrictive material 16”); and 
adjusting a length of the connecting rod by supplying a current to pass through a solenoid (17, 18, 20) wrapped around the cylinder (¶ [0025]-[0026]), the current passing through the solenoid generating a magnetic field (¶ [0025], “magnetic field generated by the coil 19”)  which activates the connecting rod 
Regarding claim 2:
The method of claim 1, further comprising: detecting a current load of the engine using an engine load sensor operatively coupled to the engine (¶ [0030], “parameters of the reciprocating internal combustion engine 1, for example engine temperature, torque, ignition point, speed, power and / or load, are recorded by appropriate sensors and the measurement data are transmitted to control unit 25”); and adjusting the length of the connecting rod by supplying the current to pass through the solenoid when one or more conditions are satisfied, the one or more conditions selected based on one or more powertrain or vehicle parameters (¶ [0030]-[0031], “[t]he optimum compression ratio is calculated from the parameters available to the control unit 25. This makes it possible for a gasoline engine 2 in the partial load range to control a high (optimal) compression ratio by means of the actuator 15 and to set a low (optimal) compression ratio in the full load range. . . from this measurement data 27, the control unit can calculate the optimal compression ratio during a work cycle and transmit the necessary control data 28 to the device 17 so that the actuator 15 can determine the compression ratio based on the current one in a very short time within a work cycle”; see also ¶ [0028], “an additional device 18 for measuring a variable magnetic field is formed on the cylinder 4. The one made of the magnetostrictive material 16 or MSMA existing actuator 15 is exposed to different pressure loads and mechanical stresses due to pressure changes in the combustion chamber 11, in particular due to the explosions occurring there. This leads to changes in the magnetic properties or Magnetization of the actuator 15, d. H. an inverse magnetostriction, which can be detected by the additional device 18. The actuator 15 thus serves as a pressure sensor”; ¶ [0029], “[t]he connecting rod 6 consists entirely or partially of magnetorestrictive material 16”).
Regarding claim 5:
The method of claim 1, further comprising: detecting a current load of the engine using an engine load sensor operatively coupled to the engine (¶ [0030], “parameters of the reciprocating internal 
comparing the current load of the engine with a predefined engine load threshold value (¶ [0030], “partial load range” versus “full load range” indicate a predefined value delineating between these ranges);
determining that high load conditions are present when the current load of the engine is greater than the predefined engine load threshold value; and determining that low load conditions are present when the current load of the engine is less than or equal to the predefined engine load threshold value (¶ [0030]-[0031], “[t]he optimum compression ratio is calculated from the parameters available to the control unit 25. This makes it possible for a gasoline engine 2 in the partial load range to control a high (optimal) compression ratio by means of the actuator 15 and to set a low (optimal) compression ratio in the full load range. . . from this measurement data 27, the control unit can calculate the optimal compression ratio during a work cycle and transmit the necessary control data 28 to the device 17 so that the actuator 15 can determine the compression ratio based on the current one in a very short time within a work cycle”).
Regarding claim 12:
The method of claim 1, further comprising: acquiring a plurality of measurements characterizing an operation of the engine using one or more sensors; determining whether to adjust the length of the connecting rod by supplying the current to pass through the solenoid based on one or more of the plurality of measurements (¶ [0031], “[t]he actuator 15 can expand and contract very quickly due to a change in the magnetic field and also change its magnetic properties due to pressure changes in the combustion chamber 11.  In addition, the additional device 18 can thus perform the compression or detect the pressure profile in the combustion chamber 11 and determine the measurement data 27 for this purpose to the control unit 25.  From this measurement data 27, the control unit can calculate the optimal compression ratio during a work cycle and transmit the necessary control data 28 to the device 17 so that the actuator .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-11, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velazquez (U.S. P.G. Publication No. 2016/0222880 A1; “Velazquez”) in view of Schulz.
Velazquez discloses:
Regarding claim 1:
A method comprising: 
providing a connecting rod device (20) disposed inside of a cylinder (50) of an engine (¶ [0035], “engine”), the connecting rod device coupled to a piston head (70) and extending therefrom (¶ [0044]), the connecting rod device including a variable-length connecting rod (6) and a connecting rod magnet movably coupled to the variable-length connecting rod (¶ [0045], “[t]he connection between the top section 120 and the bottom section 130 may be mechanical, electro-mechanical, magnetic, electromagnetic . . . [t]he connection between the top section 120 and the bottom section 130 may include 
However, even though Velazquez teaches adjusting a length of the connecting rod via relative movement of a top and bottom section (¶ [0050]-[0053]) and that said sections are coupled by a “magnetic” connection (¶ [0045]), Velazquez does not expressly disclose the length adjustment done by supplying a current to pass through a solenoid wrapped around the cylinder, the current passing through the solenoid generating a magnetic field which activates the connecting rod magnet.
Schulz teaches a length adjustment done by supplying a current to pass through a solenoid (17, 18, 20) wrapped around a cylinder (4), the current passing through the solenoid generating a magnetic field (¶ [0025], “magnetic field generated by the coil 19”) which activates a connecting rod magnet as a means to actuate the magnet (¶ [0025]-[0026]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Velazquez so that length adjustment is done by supplying a current to pass through a solenoid wrapped around the cylinder, the current passing through the solenoid generating a magnetic field which activates the connecting rod magnet, as taught by Schulz, as a means to actuate the magnet.
Regarding claim 5, Velazquez does not expressly disclose detecting a current load of the engine using an engine load sensor operatively coupled to the engine;  comparing the current load of the engine 
Schulz teaches detecting a current load of the engine using an engine load sensor operatively coupled to the engine (¶ [0030], “parameters of the reciprocating internal combustion engine 1, for example engine temperature, torque, ignition point, speed, power and / or load, are recorded by appropriate sensors and the measurement data are transmitted to control unit 25”);  comparing the current load of the engine with a predefined engine load threshold value (¶ [0030], “partial load range” versus “full load range” indicate a predefined value delineating between these ranges); determining that high load conditions are present when the current load of the engine is greater than the predefined engine load threshold value; and determining that low load conditions are present when the current load of the engine is less than or equal to the predefined engine load threshold value (¶ [0030]-[0031], “[t]he optimum compression ratio is calculated from the parameters available to the control unit 25. This makes it possible for a gasoline engine 2 in the partial load range to control a high (optimal) compression ratio by means of the actuator 15 and to set a low (optimal) compression ratio in the full load range. . . from this measurement data 27, the control unit can calculate the optimal compression ratio during a work cycle and transmit the necessary control data 28 to the device 17 so that the actuator 15 can determine the compression ratio based on the current one in a very short time within a work cycle”) for the purpose of optimizing the compression ratio so as to raise thermodynamic efficiency when the load is low whilst avoiding ignition knock when the load is high (¶ [0002], [0030]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Velazquez to detecting a current load of the engine using an engine load sensor operatively coupled to the engine;  comparing the current load of the engine with a predefined engine load threshold value;  determining that high load conditions are present when the current load of the engine is greater than the predefined engine load threshold value; and determining that low load 
Velazquez as modified above further discloses the following:
Regarding claim 7: 
The method of claim 5, further comprising: when the high load conditions are present, adjusting the length of the connecting rod (¶ [0030] in Schulz) by supplying the current to pass through the solenoid (¶ [0031] in Schulz) when the piston head is at a first position in the cylinder during a first stroke in the cylinder (¶ [0064], “new cycle”; see also ¶ [0057]); and when the low load conditions are present, adjusting the length of the connecting rod (¶ [0030] in Schulz) by supplying the current to pass through the solenoid (¶ [0031] in Schulz) when the piston head is at a second position in the cylinder during a second stroke in the cylinder (¶ [0058]-[0059]), wherein the first position in the cylinder is different from the second position in the cylinder, and the first stroke is different from the second stroke (see the difference in piston position and stroke between FIG. 7H, 7A versus FIG. 7B-7C).
Regarding claim 8:  
The method of claim 5, further comprising: when the low load conditions are present, adjusting the length of the connecting rod (¶ [0030] in Schulz) by supplying the current to pass through the solenoid (¶ [0031] in Schulz) when the piston head is at a top dead center position in the cylinder during an exhaust stroke in the cylinder (¶ [0064], “maximum length”; ¶ [0057], “rigid and elongated”).
Regarding claim 9:  
The method of claim 8, wherein the current passing through the solenoid when the piston head is at the top dead center position in the cylinder during the exhaust stroke in the cylinder generates a magnetic field which activates the connecting rod magnet (¶ [0030]-[0031] in Schulz) such that the length of the connecting rod increases (¶ [0030]-[0031] in Schulz).


The method of claim 5, further comprising: when the high load conditions are present, adjusting the length of the connecting rod by (¶ [0030] in Schulz) supplying the current to pass through the solenoid (¶ [0031] in Schulz) when the piston head is at a bottom dead center position in the cylinder during an intake stroke in the cylinder (¶ [0057]-[0058]).
Regarding claim 11: 
The method of claim 10, wherein the current passing through the solenoid when the piston head is at the bottom dead center position in the cylinder during the intake stroke in the cylinder generates a magnetic field which activates the connecting rod magnet (¶ [0030]-[0031] in Schulz) such that the length of the connecting rod decreases (¶ [0058]-[0059]).
Regarding claim 14: 
The method of claim 1, further comprising: adjusting the length of the connecting rod by supplying the current to pass through the solenoid (¶ [0030]-[0031] in Schulz) when the piston head is at a top dead center position in the cylinder during a compression stroke in the cylinder (¶ [0059]-[0060]), which generates a magnetic field that activates the connecting rod magnet (¶ [0030]-[0031] in Schulz) such that the length of the connecting rod increases (¶ [0060]-[0061]).
Regarding claim 15: 
The method of claim 14, further comprising: after supplying the current to pass through the solenoid when the piston head is at the top dead center position in the cylinder during the compression stroke in the cylinder (¶ [0059]-[0061]), deactivating the current passing through the solenoid (¶ [0045], “[t]he connection between the top section 120 and the bottom section 130 may be mechanical, electro-mechanical, magnetic, electromagnetic . . . [t]he connection between the top section 120 and the bottom section 130 may include locking and unlocking internal and/or external devices,” thereby indicating a decoupling device involving activating the magnet i.e. supplying current through the solenoid as taught by Schulz, and therefore recoupling involving deactivating the magnet i.e. deactivating the current supplied in the solenoid), after which a spark is generated in the cylinder (¶ [0060]-[0061], [0008]). 

The method of claim 15, further comprising: after deactivating the current passing through the solenoid, adjusting the length of the connecting rod by re-supplying the current to pass through the solenoid (¶ [0045]; ¶ [0030]-[0031] in Schulz) when the piston head is at a bottom dead center position in the cylinder during an exhaust stroke in the cylinder (¶ [0061]-[0063]), which generates a magnetic field that activates the connecting rod magnet such that the length of the connecting rod decreases (¶ [0063], “connecting rod is short and rigid”; see ¶ [0030]-[0031] in Schulz).
Regarding claim 17: 
A method comprising: providing a connecting rod device (20) disposed inside of a cylinder (50) of an engine (¶ [0035], “engine”), the connecting rod device coupled to a piston head (70) and extending therefrom, the connecting rod device including a variable-length connecting rod including a female component (130) with a hollow body (¶ [0045], “telescopic pieces”) and a male component (120) movably disposed at least partially inside of the female component, the male component configured to be coupled to a crankshaft (150) of the engine, and the connecting rod device further including a connecting rod magnet (¶ [0045], “connection between the top section 120 and the bottom section 130 may be . . . magnetic”) movably coupled to the female component; and supplying a current to pass through a solenoid  wrapped around the cylinder (17, 18, 20 in Schulz; ¶ [0030]-[0031] in Schulz), the current passing through the solenoid generating a magnetic field which activates the connecting rod magnet (¶ [0031] in Schulz), 
wherein the activation of the connecting rod magnet causes the connecting rod device to transition from a coupled state, in which the male component is held in unison with the female component, to a de-coupled state, in which movement of the connecting rod magnet causes a release of the male component, allowing the male component to move independent of the female component along an axis of the connecting rod (¶ [0045], “top section 120 and the bottom section 130 may be built-in as slidable pieces . . . [t]he connection between the top section 120 and the bottom section 130 may be mechanical, electro-mechanical, magnetic, electromagnetic . . . [t]he connection between the top section 
Regarding claim 18:
The method of claim 17, further comprising: deactivating the current passing through the solenoid causing the connecting rod device to transition back to the coupled state from the de-coupled state (¶ [0045], “[t]he connection between the top section 120 and the bottom section 130 may be mechanical, electro-mechanical, magnetic, electromagnetic . . . [t]he connection between the top section 120 and the bottom section 130 may include locking and unlocking internal and/or external devices,” thereby indicating a decoupling device involving activating the magnet i.e. supplying current through the solenoid as taught by Schulz, and therefore recoupling involving deactivating the magnet i.e. deactivating the current supplied in the solenoid; ¶ [0026] in Schulz, “a change in the magnetic field, e.g. B. a reduction in the magnetic field strength or a change in the magnetic field direction”, said change in direction would inherently require deactivating current passing through the solenoid in the “original” direction).
Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz in view of Shimizu (U.S. P.G. Publication No. 2015/0034052 A1; “Shimizu”).
Regarding claim 3, Shultz teaches the method of claim 2, described supra, further including that the one or more powertrain or vehicle parameters include a current load the engine (¶ [0030]).  However, Shultz does not expressly disclose a first condition characterizing a position of the piston head in the cylinder and a second condition characterizing a stroke type in the cylinder, detecting the position of the piston head in the cylinder by measuring a position of a crankshaft of the engine; and detecting the stroke type in the cylinder by measuring a position of a camshaft of the engine.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shultz to include a first condition characterizing a position of the piston head in the cylinder and a second condition characterizing a stroke type in the cylinder, detecting the position of the piston head in the cylinder by measuring a position of a crankshaft of the engine; and detecting the stroke type in the cylinder by measuring a position of a camshaft of the engine, as taught by Shimizu, to ensure that interference between the intake valves and piston does not occur, especially in a configuration wherein the intake phase is advanced.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velazquez in view of Schulz, as applied to claim 5, and further in view of Caswell (U.S. Patent No. 4,469,055 A; “Caswell”).
Regarding claim 6, Velazquez as modified above teaches the limitations of claim 5, supra, but does not expressly disclose detecting a current accelerator position using an accelerator position sensor; comparing the current accelerator position with a predefined accelerator position threshold value; determining that the high load conditions are present when the current load of the engine is greater than the predefined engine load threshold value and the current accelerator position is greater than the predefined accelerator position threshold value; and determining that the low load conditions are present when the current load of the engine is less than or equal to the predefined engine load threshold value and the current accelerator position is less than or equal to the predefined accelerator position threshold value.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Velazquez to include detecting a current accelerator position using an accelerator position sensor; comparing the current accelerator position with a predefined accelerator position threshold value; determining that the high load conditions are present when the current load of the engine is greater than the predefined engine load threshold value and the current accelerator position is greater than the predefined accelerator position threshold value; and determining that the low load conditions are present when the current load of the engine is less than or equal to the predefined engine load threshold value and the current accelerator position is less than or equal to the predefined accelerator position threshold value, as taught by Caswell, as they are important engine and vehicle operation inputs to be taken into consideration in determining the optimal compression ratio.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz in view of Caswell.
supra, further including detecting a cylinder pressure of the cylinder using a pressure sensor (¶ [0015], [0028], [0031]), and adjusting the length of the connecting rod by supplying the current to pass through the solenoid (¶ [0031]) when the cylinder pressure is less than a predefined maximum pressure (¶ [0030], “parameters of the reciprocating internal combustion engine 1, for example engine temperature, torque, ignition point, speed, power and / or load, are recorded by appropriate sensors and the measurement data are transmitted to control unit 25 (not shown). In addition, the control unit 25 receives the measurement data 27 from the additional device 18 relating to the parameter pressure in the combustion chamber 11. The optimum compression ratio is calculated from the parameters available to the control unit 25. For this purpose, for example, corresponding functions determined from tests are stored in the control unit 25. This makes it possible for a gasoline engine 2 in the partial load range to control a high (optimal) compression ratio by means of the actuator 15 and to set a low (optimal) compression ratio in the full load range.” [emphasis]).  However, Schulz does not expressly disclose detecting a vehicle speed using a vehicle speed sensor and adjusting the compression ratio when the vehicle speed is greater than a predefined minimum speed.
Caswell teaches detecting a vehicle speed using a vehicle speed sensor (“inputs” in FIG. 1 include “VEHICLE SPEED”’; col. 4, ll. 53-62, “vehicle speed”) and adjusting the compression ratio when the vehicle speed is greater than a predefined minimum speed (see TABLES III and IV; col. 9, ll. 41-55) to further maximize efficiency (col. 9, ll. 41-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schulz to include detecting a vehicle speed using a vehicle speed sensor and adjusting the compression ratio when the vehicle speed is greater than a predefined minimum speed, as taught by Caswell, to further maximize efficiency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656